   Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 1 of 91




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,              )
                                           Case No. 19cr10080-NMG-4
                                       )
     Plaintiff,                        )
     v.                                    REQUEST FOR ORAL ARGUMENT
                                       )
                                       )
GAMAL ABDELAZIZ, et al,                    FILED UNDER SEAL
                                       )
                                           Motion for Leave to File Under Seal Granted
                                       )
     Defendants.                           August 17, 2021




                                   1
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 2 of 91




                                2
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 3 of 91




                                3
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 4 of 91




                                4
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 5 of 91




                 Exhibit 1
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 6 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 7 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 8 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 9 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 10 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 11 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 12 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 13 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 14 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 15 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 16 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 17 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 18 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 19 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 20 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 21 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 22 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 23 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 24 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 25 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 26 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 27 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 28 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 29 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 30 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 31 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 32 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 33 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 34 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 35 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 36 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 37 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 38 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 39 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 40 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 41 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 42 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 43 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 44 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 45 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 46 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 47 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 48 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 49 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 50 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 51 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 52 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 53 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 54 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 55 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 56 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 57 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 58 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 59 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 60 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 61 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 62 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 63 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 64 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 65 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 66 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 67 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 68 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 69 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 70 of 91




                  Exhibit 2-A
                  Exhibit 2-A
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 71 of 91




                                                               RN
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 72 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 73 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 74 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 75 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 76 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 77 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 78 of 91




                                                              '
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 79 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 80 of 91
    Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 81 of 91

C
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 82 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 83 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 84 of 91




                  Exhibit 2-B
                  Exhibit 2-B
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 85 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 86 of 91




                  Exhibit 2-C
                  Exhibit 2-C
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 87 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 88 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 89 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 90 of 91
Case 1:19-cr-10080-NMG Document 2094-1 Filed 08/17/21 Page 91 of 91
